DETAILED ACTION

This office action is responsive to the Applicant’s remarks and claim amendments filed on 11/16/2022.

Response to Arguments
Applicant's arguments, filed on 11/16/2022, with respect to claim rejection under 35 USC 102, have been fully considered but they are not persuasive.
(1), Applicant’s Argument: “First, Patel receives a notification, determines its importance based on past notifications, and outputs the notification. See id. at FIG. 3 and paras. [0046]-[0053]. Patel does not generate the notification. In contrast, Applicant runs a machine learning model on a data set to generate a prediction. Patel includes no such generation and no such prediction. As such, Patel fails to disclose at least these elements of Applicants claims 5, 16, and 23 and consequently fails to anticipate claims 5, 16, or 23.”
Examiner’s Response: It is true that Patel does not generate the notification. In Patel’s disclosure, the notification is just the input data which corresponds to the “first input data set” of Applicant’s claim 1. In paragraph 0023, Patel describes “By way of particular example, the processor 102 of apparatus 100 may generate the local importance score 214 for each notification 204 using a local machine learning algorithm.” Then in paragraph 0035, Patel describes “When a particular type of notification 204 is new, the local importance score 214 may not be able to accurately predict the user’s preference for this particular type of notification 204.” That is, the local importance score 214 is the generated prediction from the input “notification”. 

(2), Applicant’s Argument: “Second, Patel determines an importance for a new notification based on a number of times that other notifications where received having the same characteristics as the new notification. See id. at FIG. 3 and paras. [0046]-[0053]. Patel does not determine an erroneous designation for the new notification. Indeed, Patel includes no considerations whatsoever of an error or erroneousness, much less determining a designation of such erroneousness. As such, Patel fails to disclose at least these elements of Applicants claims 5, 16, and 23 and consequently fails to anticipate claims 5, 16, or 23.”
Examiner’s Response: In paragraph 0035, Patel describes “When a particular type of notification 204 is new, the local importance score 214 may not be able to accurately predict the user’s preference for this particular type of notification 204.” Therefore, the “local importance score 214” is an “erroneous designation for the new notification” because its prediction of the user’s preference is not accurate, in other words, its prediction is erroneous. 

(3), Applicant’s Argument: “Third, Patel outputs the received notification for which Patel determined the importance. See id. at FIG. 3 and paras. [0046]-[0053]. Patel does not also output the determined importance along with the notification. Thus, even assuming, for the sake of argument and without concession, an equivalence between Patel’s determined importance and Applicant’s claimed erroneousness designation, Patel still would not disclose the claimed subject matter. As such, Patel fails to disclose at least these elements of Applicants claims 5, 16, and 23 and consequently fails to anticipate claims 5, 16, or 23.”
Examiner’s Response: Patel outputs the received notification for which Patel determined the importance. Patel also outputs “the determined importance along with the notification” because Patel describes “a local machine learning algorithm may be used for learning an importance of a particular notification based on a local user's interactions with the particular notification.” in paragraph 0011. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5, 16, 23, 26-28 and 30-32 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Patel (US 2022/0231981 A1).
Consider claims 5, 16 and 23:
Patel discloses a method for alerting a user to an erroneous prediction of a machine learning base model (see Fig. 3 and paragraph 0046, where Patel describes a flow diagram of a method; see paragraph 0023, where Patel describes that the method is implemented as a machine learning algorithm executed by a processor 102; see Fig. 2 and paragraphs 0016-0019, where Patel describes that the processor 102 executes instructions stored in memory 110 which is a non-transitory computer readable medium), the method comprising: 
running the machine learning base model on a first input dataset to generate a pair of baseline predictions by the machine learning base model (see Fig. 3 and paragraph 0048, where Patel describes a processor 102 that previously receives a number of notifications having predetermined characteristic at block 304; see paragraph 0023, where Patel describes that the processor 102 is running a machine learning algorithm; see paragraph 0035, where Patel describes that the processor 102 generates a pair of importance scores, i.e., a local importance score and a global importance score, to be used as predictions of the importance of the received notifications) and 
to determine a local-level importance of a first explainable feature of the machine learning base model to a prediction class of the machine learning base model (see paragraph 0035, where Patel describes that the processor 102 generates a local importance score);
determining a global-level importance of the first explainable feature of the machine learning base model to the machine learning base model based on the local-level importance of the first explainable feature of the machine learning base model (see paragraph 0035, where Patel describes that the processor 102 generates a global importance score; see paragraph 0030, where Patel describes that the global importance score and the local importance score may have the same scale);
running the machine learning base model on a second input dataset to generate a new prediction by the machine learning base model (see Fig. 3 and paragraph 0047, where Patel describes that the processor 102 receives a new notification having the predetermined characteristic at block 302); 
determining an erroneousness designation for the new prediction based on the local-level importance of the first explainable feature of the machine learning base model and the global-level importance of the first explainable feature of the machine learning base model (see Fig. 3 and paragraph 0049, where Patel describes that the processor 102 determines a weighted importance score for the new notification at block 306, the weighted importance score is determined based on the local importance score and the global importance score of the previously received notification; see paragraph 0036, where Patel describes that the weighted importance score may indicate eliminated influence); and 
communicating the new prediction and an indication of the erroneousness designation for the new prediction for presentation to the user (see paragraph 0046, where Patel describes that the newly received notification is output based on the weighted importance score).
Consider claims 26 and 30:
Patel discloses the invention of claims 5 and 16 above. Patel discloses: determining a global-level importance magnitude value (see paragraph 0030, where Patel describes “The global importance score may have a value on a predetermined scale, for example, the global importance score may be a number within a predefined range”) and a global-level importance direction label for the global-level importance of the explainable feature of the machine learning base model to the machine learning base model (see paragraph 0039, where Patel describes a global weighting value (1- λ) that is used to generate a weighted global importance score WGLOBAL).
Consider claims 27 and 31:
Patel discloses the invention of claims 26 and 30 above. Patel discloses: receiving an erroneousness assessment of the global-level importance direction label (see paragraph 0036, where Patel describes “when notifications 204 of a particular type are received multiple times (e.g., the threshold number of times or more), the local importance score 214 may more accurately reflect the user's preferences for this particular type of notification than may the global importance score 216” and “the processor 102 may determine the weighted importance score 224 to be equal to the weighted local importance score 220, thereby eliminating the influence of the weighted global importance score 222.”, thus, in this case, the weighted global importance score has errors). 
Consider claims 28 and 32:
Patel discloses the invention of claims 27 and 31 above. Patel discloses: correcting the erroneous prediction based on the global-level importance direction label, based on the erroneousness assessment of the global-level importance direction label, and based on the local-level importance of the explainable feature of the machine learning base model to the prediction class of the machine learning base model (see paragraph 0036, where Patel describes some example in which a global importance score does not accurately reflect the user’s preferences for a particular type of notification, then the processor corrects this inaccurate prediction by eliminating the influence of the weighted global importance score 222 and relying heavily on the local importance score 214).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2022/0231981 A1), as applied to claims 27 and 31 above, and further in view of Abotchie (US 2013/0311244 A1).
Consider claims 29 and 33:
Patel discloses the invention of claims 27 and 31 above. Patel does not specifically disclose: receiving a human erroneousness assessment of the global-level importance direction label.
Abotchie teaches: receiving a human erroneousness assessment (see Fig. 3 and paragraphs 0043-0044, where Abotchie describes a computer-automated system which outputs an assessment based on the number of user’s wrong answers).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a human erroneousness assessment of the global-level importance direction label, as taught by Abotchie to modify the method of Patel in order to have an efficient and effective selection method, as discussed by Abotchie (see paragraph 0003).

Allowable Subject Matter
Claims 6-11, 17-22, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631